This is an appeal by an employer and its insurance carrier from an award of compensation in favor of claimant. Claimant was employed as a physiotherapy technician at Bronxville, New York. On February 7, 1941, while she was engaged in the regular course of her employment she slipped on a wet floor in the hospital and sustained severe accidental injuries to her back which caused her to become totally disabled on and after April 11, 1941. The employer admitted the occurrence of the accident and the resultant injuries. It paid compensation from April 11, 1941, at a tentative rate fixed by the board. The only question involved here is that of wage rate. Prior to the date of the accident claimant had been employed by the employer for a period of more than two months. During this time she worked three days a week and was paid $75 a month, together with one meal each day. »In addition to her services in the hospital she rendered physiotherapy services to private patients. The proof indicates that for one year, prior to the accident, she earned approxmiately $1,840 for services rendered to outside patients. The board found that she was entitled to a wage rate of $25 per week. The evidence sustains the finding. Award unanimously affirmed, with costs to the Workmen’s Compensation Board and with printing disbursements to the attorney for claimant. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.